Citation Nr: 0944512	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to 
September 1970 and from November 2004 to January 2006.  He 
also served in the Army National Guard.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his hypertension is secondary to 
his service-connected diabetes mellitus.  He underwent a VA 
examination in May 2006 and was diagnosed as having 
hypertension.  The examiner noted that the Veteran was 
evaluated for hypertension at a VA Medical Center in November 
1999.  At that time diabetes was not indicated as his blood 
sugar reading was within a normal range and urinalysis was 
negative for protein and glucose.  The Veteran was 
subsequently diagnosed as having diabetes in 2001.  The 
examiner concluded that hypertension was not caused by the 
appellant's service-connected diabetes mellitus because the 
hypertension predated the diabetes by at least two years.

Although the examiner concluded that the Veteran's 
hypertension was not caused by his diabetes mellitus, he did 
not address whether the Veteran has an additional disability 
resulting from aggravation of his hypertension by his 
service-connected diabetes mellitus.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (2009).  A claimant is also entitled to service 
connection on a secondary basis when it is shown that a 
service-connected disability aggravates a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Accordingly, a more definitive medical opinion on 
the question of whether the Veteran's hypertension has been 
aggravated by his service-connected diabetes mellitus is also 
needed.   
  
Also, in reviewing the May 2006 examination report, it does 
not appear that the claims folder was reviewed in conjunction 
with the examination.  Rather, the examiner solely relied on 
the available electronic medical record for his evaluation of 
the Veteran's claim.  This error provides further support for 
the need to conduct another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to 
the examiner who conducted the May 2006 
examination, or if that examiner is not 
available, to a cardiologist.  After 
completing a review of all of the evidence 
of record, the examiner must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that hypertension is 
aggravated by the Veteran's service-
connected diabetes mellitus.  A complete 
rationale for any opinion offered must be 
provided.  If the examiner finds that a 
formal examination is needed before an 
opinion may be offered that examination 
should be scheduled.

2.  After reviewing the examiner's report 
for complete compliance with this remand, 
the RO should readjudicate the claim of 
entitlement to service connection for 
hypertension.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant and his 
representative offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


